 

  
   
   
    
    
   
  
   
  
  
  
  
  
  
  
  
  
  

FILED
UNITED STATES DISTRICT COURT July 9, 2019
EASTERN DISTRICT OF CALIFORNIA

CLERK, US DSITRICT COURT
EASTERN DISTRICT OF
CALIFORNIA

 

 

 

UNITED STATES OF AMERICA, Case No. 2:19-cr-00112-WBS
Plaintiff,
V. ORDER FOR RELEASE OF
PERSON IN CUSTODY
MAURA N. MARTINEZ,

Defendant.

 

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release MAURAN. MARTINEZ ,
Case No. _2:19-cr-00112-WBS Charge_18 USC V 1594(b): 19 USC § 1589(a): 8
USC §§ 1324(a)(1)(A)(v)(I) and 1324 (a)(1)(B)(i) , from custody for the following
reasons: .
Release on Personal Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond $

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety

— Corporate Surety Bail Bond
(Other):_ To be released at 9:00 AM 7/10/2019 to the
custody of PTS: the $50,000 Cash Bond MUST be
filed no later than Noon, Thursday, July 11, 2019.

Secured documents, to be filed no later that 14 days

from today. ((¢225;000)

  

 
 

  

Issued at Sacramento, California on July 9, 2019 at : ZO

 

Magistrate Judge Carolyn K. Delaey

 
